Citation Nr: 1825890	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  15-32 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.   Entitlement to service connection for skin cancer of the face and lips.

2.   Entitlement to service connection for residuals of a right foot crush injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 
INTRODUCTION

The Veteran had active duty service from November 1955 to November 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2014 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2018.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.   Resolving all reasonable doubt in favor of the Veteran, his skin cancer of the lips and face is at least as likely as not related to his in-service sun exposure.

2.   The Veteran does not have a currently diagnosed right ankle or foot disability; he has subjective complaints of pain with no functional loss.


CONCLUSIONS OF LAW

1.   The criteria for entitlement to service connection for skin cancer of the lips and face have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.   The criteria for entitlement to service connection for residuals of a right foot crush injury have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § § 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).

Skin Cancer of the Face and Lips

The evidence is clear that the Veteran has a current disability.  Private treatment records from July 2015 show that he was seen for skin cancer and precancerous lesions on several areas of the face including his lips.  In addition, the Veteran testified at his Board hearing that while in Korea he "worked outside because you just naturally worked on the helicopters outside."  The Board finds these statements competent to show that the Veteran had a large amount of sun exposure in service.  As such, the first and second elements of service connection are met.  The remaining question therefore becomes whether there is a so-called "nexus" between the Veteran's in-service sun exposure and his current skin cancer of the face.  There are two medical opinions of record.  Specifically, in July 2015, the Veteran's private dermatologist opined "the incidence of these tumors are clearly related to exposure at an early age. . . [the Veteran] had extensive sun exposure during his time in Korea and along with other issues contributed to his risk of skin cancer."  Then in September 2015, a VA examiner opined that the Veteran's skin cancer was less likely than not related to sun exposure during his military service.  As rationale, the examiner noted that the Veteran was exposed to the sun for many years doing yard work post-service and "it would be one year during military service versus more than 40 years sun exposure after military service."

When weighing both of the opinions of record, the Board finds that the evidence establishes that there is reasonable doubt as to whether or not the Veteran's skin cancer is related to service.  As all reasonable doubt is to be resolved in the Veteran's favor, the Board finds that the evidence is in a state of equipoise and therefore, service connection is warranted. 

Residuals of a Right Foot Crush Injury

The Veteran contends that he has pain in his foot related to an in-service injury.  Specifically, at his Board hearing in March 2018, he stated that his foot hurts when he tries to put socks on, the pain began approximately 10 years ago, and that he believed it was related to a helicopter tow bar falling on his foot in service.

As noted above, a threshold requirement for service connection is whether or not there is a current disability.  None of the medical evidence of record establishes this.  The Veteran has testified to pain in his right foot and ankle and the Board does not dispute this.  However, at no point during the appeal period has the Veteran demonstrating anything more than pain; to include functional loss.  The Federal Circuit Court recently held in Saunders v. Wilkie; No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), that where pain causes functional impairment, a disability for VA compensation purposes exists, even if there is no underlying diagnosis.  The Court specifically stated, however,  "we do not hold that a Veteran could demonstrate service connected simply by asserting subjective pain."

Here, on VA examination in November 2014, the Veteran reported no pain in his foot or ankle with sitting, but if he carries something or goes upstairs he will have medial ankle pain with no foot pain.  He reported pain felt into the medial shin area which goes up into the thigh.  The examiner stated that that pain location would be inconsistent with a foot or ankle injury.  The examiner noted that there no swelling or locking; no orthotics; no special shoes; and that the Veteran's pain did not limit his activity.  The Veteran had normal range of motion of the foot and ankle, and reported that he did not experience any flare-ups nor did he have any functional loss of the foot or ankle.  Muscle strength testing was normal and ankle instability or dislocation was not found.  The examiner stated at the time of injury, there was no functional loss.  The Veteran did not have any work restrictions or activity restrictions then and did not experience pain in his ankle and foot until approximately 50 years post-service.  The examiner noted that most of the Veteran's complaints center around the medial ankle and there were no significant complaints of foot pain.

Because no functional impairment has been demonstrated, the Board finds that the Veteran does not have a current disability of his right foot or ankle related to an in-service injury.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. §§ 1110, 1131, see also 38 C.F.R. §§ 3.303, 3.304.  Thus, where, as here, no disability (to include pain causing functional loss) is shown, there can be no valid claim for service connection.  In the absence of a diagnosis, the other elements of service connection need not be discussed and service connection must be denied.


ORDER

Entitlement to service connection for a skin cancer of the face and lips is granted.

Entitlement to service connection for residuals of a right foot crush injury is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


